DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the value" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 3 recites the limitation "the value" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvortsov et al. (US 10,459,887) in view of Barbera (US 2007/0072553), newly recited reference.
Regarding claim 1 , Dvortsov et al. discloses a method (fig. 3 and col. 9 line 1 through col. 11 line 12) for controlling the display of information by a mobile terminal (fig.3)  that includes a controller and a display unit)(abstract, col. 4 lines 55-64,  fig. 7, fig. 8), comprising: a pre-launch subsystem engine/ processing subsystem (controller) (fig. 1 number 115 and fig. 8 number 802); and a display unit (fig. 8 number 820);  the method comprising: wherein the controller is programmed to execute steps of executing application processes so as to generate application-related data (col. 4 lines 55-64 and col. 23 lines 10-28), which application processes include causing icons (application-related images) to be displayed in an application screen on the display unit based on the application-related data when display of the application-related images is enabled (i.e. activating a foreground launch via tapping on the application icon)(col. 1 line 56 through col. 2 line 13 and col. 5 lines 57 through col. 6 line 6); while display of the application-related images is not enabled (i.e. application is running  and updated without the interface being displayed (col. 4 lines 58-63), continuing to execute the application processes to generate updated application-related data without causing application-related images to be displayed in the application screen (i.e. a background launch) (col. 4 lines 55-65 and col. 10 lines 32-49) ; and when display of the application-related images becomes re-enabled (col. 4 lines 64 through co. 5 line 1), causing updated application-related images to be displayed in the application screen based on the updated application-related data  (col. 4 lines 55 through co. 5 line 1).  Dvortsov et al. differs from claim 

Regarding claims 2 and 4, Dvortsov et al. discloses the processing system( fig. 8 number 802)  executing application processes includes processing GPS signals to determine a geographic location of the mobile terminal (col. 25 lines 1-24). Dvortsov et al. differs from claim 2 and 4 of the present invention in that it does not explicit disclose determining a speed of the mobile terminal using changes in the geographic location of the mobile terminal over time, wherein the predetermined parameter is the speed of the mobile terminal. Barbera teaches a speed detection logic (50) determines a speed of the mobile terminal (P:0018) using changes in the geographic location (i.e. a GPS system determines the speed of an object, by calculating by taking two position readings) (P:0045) of the mobile terminal over time (P:0045), wherein the predetermined parameter is the speed of the mobile terminal (P:0019-P:0020).  Therefore, it would have been obvious 

Regarding claim 3, Dvortsov et al. discloses a portable computing device/wearable device (mobile terminal)(abstract, col. 4 lines 55-64,  fig. 7, fig. 8), comprising: a pre-launch subsystem engine/ processing subsystem (controller) (fig. 1 number 115 and fig. 8 number 802); and a display unit (fig. 8 number 820); wherein the controller is programmed to execute steps of executing application processes so as to generate application-related data (col. 4 lines 55-64), which application processes include causing icons (application-related images) to be displayed in an application screen on the display unit based on the application-related data when display of the application-related images is enabled (i.e. activating a foreground launch via tapping on the application icon)(col. 1 line 56 through col. 2 line 13 and col. 5 lines 57 through col. 6 line 6); while display of the application-related images is not enabled (i.e. application is running  and updated without the interface being displayed (col. 4 lines 58-63), continuing to execute the application processes to generate updated application-related data without causing application-related images to be displayed in the application screen (i.e. a background launch) (col. 4 lines 55-65 and col. 10 lines 32-49) ; and when display of the application-related images becomes re-enabled (col. 4 lines 64 through co. 5 line 1), causing updated application-related images to be displayed in the application screen based on the updated application-related data  (col. 4 lines 55 through co. 5 line 1).  Dvortsov et al. differs from claim 3 of the present invention in that it does not explicit disclose repeatedly determining the value of a predetermined parameter and disabling or re-enabling display of the application-related images based on the value of the predetermined parameter. .

5.	Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvortsov et al. (US 10,459,887) in view of Barbera (US 2007/0072553) as applied to claim 1 above and in further view of Riemer et al. (US 2010/0216509), newly recited reference.
Regarding claims 5 and 7, the combination of Dvortsov et al. and Barbera differs from claims 5 and 7 of the present invention in that they do not explicit disclose displaying of application-related images associated with different application processes is disabled/re-enabled at different values of the predetermined parameter. Riemer et al. teaches a portable electronic device (abstract, fig. 1 number 20), comprising a display (P:0062), the portable device can receive marketing announcement in email, SMS MMS or in alternative formats (i.e. application images with different application and convert text to speech)(P:0139), where the display is disable (P:0032 and P:0062) in response to different speed thresholds being exceeded (P:0050).  Therefore, it would have been obvious to one of ordinary skill in 

Regarding claims 6 and 8, the combination of Dvortsov et al. and Barbera differs from claims 6 and 8 of the present invention in that they do not explicit disclose issuing notifications to a user and wherein display of application-related images associated with different application processes.  Riemer et al. teaches a portable electronic device (abstract, fig. 1 number 20), comprising a display (P:0062), the user of the portable device can receive marketing announcement in email, SMS MMS or in alternative formats (i.e. application images with different application and convert text to speech)(P:0139). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Dvortsov et al. and Barbera with issuing notifications to a user and wherein display of application-related images associated with different application processes in order to safely notify a user of the mobile terminal of an incoming electronic message while the user is driving where the display is disable based upon speed of the mobile terminal, as taught by Riemer et al..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                          April 19, 2021